On Motion for Rehearing.
The appellee especially urges as error the conclusion in the original opinion. that the present proceeding was one “not in effect by the State of Texas, but purely one by the Railroad Commission, distinctively as such, as a legal entity clothed with special statutory authority to maintain the same.” The principal cases cited and relied on are not of similar facts nor questions of law. In the case or Fitts v. McGhee, 172 U. S. 516, 19 S. Ct. 269, 43 L. Ed. 535 the receivers of the Memphis and Charleston Railroad named as defendants of record “the State of Alabama” and the Governor of the state and the Attorney General. Afterwards the complaint was amended by striking out the state as a defendant. The proceeding was to restrain the officers named from taking any steps by means of a judicial proceeding in execution of a statute passed by the Legislature of Alabama. The ruling was that relief was not sought against the defendants personally and individually, but in their representative capacity as officers of the state, and the proceeding, involving a statute of the state, was really a suit against the state within the prohibition of the Eleventh Amendment of the United States Constitution. The same question was presented in the case of Stephens v. R. Co., 100 Tex. 177, 97 S. W. 309, where it was determined that a proceeding against the comptroller of the state and the Attorney General of the state to enjoin the collection of a state tax was a suit against the state, and not maintainable without its consent. The officers named were the only officers authorized by law to collect the tax. In the case of State Highway Commission v. Utah Construction Co., 278 U. S. 194, 49 S. Ct. 104, 73 L. Ed. 262, the state highway commission let a contract, as it was expressly authorized by statute to do, on behalf of the state of Wyoming, for construction of a highway. The ruling was that the suit was substantially within the prohibition of the Eleventh Amendment because the state was the real party to the contract and the real party against which the relief was sought; the' nominal defendant being only its authorized agent without any personal interest in the subject-matter. It is believed that the cases do not involve controversies like the present proceeding and there was no error in the ruling made. As outlined in the original opinion, the petition was framed in the view of a cause of action (1) to enforce and to prevent the continuing violations of the orders and regulations of the Railroad Commission promulgated pursuant to the statute, and (2) to recover items of penalty and gross production tax. The suit was in the name and purported to be by “The Railroad *381Commission of Texas” brought by tbe “Attorney-General of Texas.” Tbe state was not a party of record. Tbe ruling was that, tbe state was not a party of record, nor was it a party in tbe proceeding to enforce tbe orders and regulations promulgated by tbe Railroad Commission; that tbe statute, articles 6023, 6024, created tbe Railroad Commission an entity, a juristic person, whose right to make orders and regulations in tbe operation of oil wells and production of oil was coupled with tbe provision that it might sue in its name; that tbe Railroad Commission could not be said to be acting for and in behalf of tbe state in tbe collection of tbe penalty and gross production tax, because no statute gave any authority to do it.
Tbe appellee further insists that tbe authority or right of tbe Railroad Commission to institute tbe proceeding by tbe Attorney General of the state in behalf of the state to recover the items of statutory penalty and gross production tax on oil could not be questioned in “tbe absence of any plea of abatement or special demurrer raising such point.” The case of State v. S. A. Thompson, 64 Tex. 690, is cited and relied on. In that case suit was brought in tbe name of tbe state by tbe Attorney General of tbe state to cancel tbe claim of Thompson to two sections of school land. Under tbe statute existing, tbe Attorney General was not authorized to bring suits of that character in behalf of tbe state unless authorized to do so by three members of tbe land board. Tbe ruling was to tbe extent only that “tbe want of authority in tbe Attorney General to institute this suit, if in fact be was not advised or directed by at least three members of tbe Board to bring it,” should be “presented by a plea of some kind raising an issue of fact.” It is made clear tbatl the question involved was not whether tbe Attorney General was tbe proper officer to bring a suit in behalf of tbe state, if directed by three members of tbe land board to do it, but whether tbe Attorney General was in fact advised and directed, to do so in tbe particular case. Quite a different situation appears in tbe present proceeding. Tbe Railroad Commission is not clothed with authority by statute to sue in its name for itself or for tbe state to recover tbe statutory penalty or gross production tax on oil. Tbe statute, as stated in tbe original opinion, expressly makes provision for such suits, and tbe Railroad Commission is lacking tbe right of action therefor. As stated in tbe original opinion: “It is fundamental that no person can maintain an action respecting a subject matter to which be has no interest or right or duty, either personal or fiduciary. Tbe question of who may maintain an action is a matter of law, and not subject to be controlled by parties. If tbe lack of authority appears as a matter of law to maintain a suit on a particular subject matter, a cause of action therefor is not stated. Consequently, tbe petition not being maintainable upon other grounds, tbe proceeding must be regarded as solely a proceeding for tbe appointment of a receiver.”
Tbe motion is overruled.